Judgment, Supreme Court, New York County (John E.H. Stackhouse, J.), rendered February 22, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in or near school grounds, and sentencing him to concurrent terms of 3 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning identification and credibility. The undercover officer had an ample opportunity to observe defendant and was able to provide a detailed description, particularly as to the specific clothing defendant was wearing. The inability of the police to find drugs or buy money during a search of defendant is easily explained by the fact that defendant had approximately 11 minutes after the sale in which to divest himself of these items.
*327Any error in the court’s conclusion that defendant had opened the door to certain precluded evidence regarding recovered currency was harmless (see People v Crimmins, 36 NY2d 230 [1975]).
We decline to invoke our interest of justice jurisdiction to dismiss the noninclusory concurrent count (see People v Spence, 290 AD2d 223 [2002], lv denied 98 NY2d 641 [2002]; People v Kulakov, 278 AD2d 519 [2000], lv denied 96 NY2d 785 [2001]).
We have considered and rejected defendant’s remaining claims. Concur—Friedman, J.P)., Marlow, Nardelli, Sweeny and Catterson, JJ.